Exhibit 10.23
EMPLOYMENT AGREEMENT
     THIS AGREEMENT made the 1st day of August, 2010, by and between ANCHORBANK
FSB, a federally-chartered depository financial institution having its principal
office in Madison, Wisconsin (hereinafter referred to as the “Company” or
“AnchorBank” or “Employer”), and MARTHA HAYES (hereinafter referred to as the
“Employee”).
W I T N E S E T H:
     WHEREAS, AnchorBank is in the banking business, providing a variety of
financial services, to its customers, including but not limited to, residential,
commercial and consumer loans and investments services throughout the State of
Wisconsin.
     WHEREAS, the Company wishes to assure itself of the services of the
Employee for a limited time period and in a special capacity as Chief Credit
Risk Officer of the Company and the Employee wishes to serve in the employ of
the Company in such a capacity;
     And
     WHEREAS, the parties agree upon the terms and conditions hereinafter set
forth.
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, the parties hereto, intending to be legally bound, hereby
agree as follows:
     1. Position. The Employee shall serve the Company in a special capacity as
its Chief Risk Officer. The Employee hereby represents that she is not bound by
any confidentiality agreements or restrictive covenants which restrict or may
restrict her ability to perform her duties hereunder, and agrees that she will
not enter into any such agreements or covenants during the term of her
employment hereunder, except such restrictive covenants or confidentiality
agreements as are required by the Company. The Employee shall report to the
Chief Executive Officer (CEO), Chris Bauer. The starting date of the position
for purposes of this Agreement is August 1, 2010.
     2. Duties. The Employee shall devote her full business and professional
time and attention to the performance of her duties and responsibilities
hereunder. The Employee shall perform such duties as providing professional,
technical, analytical, and strategic advice and assistance to the Company,
including but not limited to, supervision over the Company’s Special Assets
Group, Commercial Credit Underwriting Group with credit approval authority,
Business Intelligence Analysis Group, Portfolio Management Group and Loan
Operations Group, and shall render such other services and duties as may be
assigned from time to time by the Company. Employee’s duties include, but are
not limited to, management of personnel in the departments that she is assigned,
designing and recommending for approval by the CEO and Board of Directors
policies and procedures to minimize risk and maximize the Bank’s assets
portfolios and loans and credit operations and, upon approval, implementing and
maintaining them and to otherwise establish and carry out the operational
mission of the Company. The Employee is to meet with the CEO as requested and
recommend policies, as above stated, for approval by the CEO, or the Board of
Directors as appropriate to insure sound credit risk practices.

1



--------------------------------------------------------------------------------



 



     3. Location of Performance of Duties. It is anticipated that Employee will
perform her job duties at the corporate offices located in Madison, Wisconsin no
less than three (3) days per work week and the other days during the work week
at remote locations as approved by the CEO. However, the CEO reserves the right
to increase the days to be worked at the corporate offices based special
circumstances as determined by the CEO.
     4. Conduct. The Employee shall at all times during her employment by the
Company:
          4.1 Observe and conform to all federal, state and local laws;
          4.2 Comply with all of the Company’s employment policies applicable to
employees, including the Company’s then-current Employee Handbook (the “Employee
Handbook”);
          4.3 All reasonable directions and orders of the CEO and/or his
designee;
          4.4 Otherwise act in a professional manner, setting the example of
excellence to the workforce, government officials and agencies, and community.
     5. Reports. The Employee shall prepare any reports as requested by the CEO
and/or his designee on a timely basis.
     6. Term of Employment and Compensation.
          6.1 Term of Employment. The Company shall employ Employee for a period
of one (1) year, commencing on August 1, 2010 and ending on August 31, 2011,
except as otherwise provided.
          6.2 Salary. The Employee’s salary shall be $432,000 per annum, payable
at the rate of $36,000 per month in accordance with the Company’s normal payroll
procedures.
          6.3 EESA/ARRA. The Agreement is intended to comply with rules and
regulations pertaining to executive compensation under the Emergency Economic
Stabilization Act of 2008 (EESA), as amended by the American Recovery and
Reinvestment Act of 2009 (the ARRA) and any amendments thereto and regulations
which may have impact on the Agreement, including those regulations which became
effective upon issuance by the U.S. Department of Treasury as 31 C.F.R. Part 30
on or about June 15, 2009 (the “Regulations”). Effective during the period in
which any obligation of the Employers arising from financial assistance provided
under the United States Treasury’s Troubled Assets Relief Program (TARP) remains
outstanding (but not including any period during which the Federal Government
only holds warrants to purchase common stock of the Company), such that the
Company is subject to Section 111 of EESA (the “TARP Participation Period”),
Employers shall not, and shall not be obligated to, pay or accrue any bonus,
retention award or incentive compensation or make any payment for Employee’s
departure from the Employers for any reason (except for payments for services
performed or benefits accrued) to or for Executive to the extent prohibited by
Section 111 of EESA or the Regulations. If in the opinion of tax or regulatory
counsel selected by Employers and acceptable to Executive, it is necessary to
limit or reduce Employee’s compensation pursuant to this Section 8(iii), the
Company shall take all reasonable steps to restructure this Agreement

2



--------------------------------------------------------------------------------



 



and Employee’s compensation and benefits in a manner intended to compensate the
Employee according to the original provisions and intent of this Agreement. This
restructuring may, to the extent permissible under EESA and/or the Regulations,
include (a) delaying payments during the TARP Participation Period to a time
when the Company is no longer subject to Section 111 of EESA, or (b)
implementing payments or programs not originally contemplated by the parties. If
in the opinion of such counsel there are payments or amounts not capable of
restructuring, such amounts or payments shall be deemed waived by Employee and
Employee agrees to accept such waiver; provided, however, that if Employee
believes such opinion to be incorrect, (A) Employers shall pay to the Employee
the maximum amount of payments and benefits which such opinion indicates there
is a high probability do not result in any such payment and benefits being in
violation of EESA and/or the Regulations, and (B) Employers may request, and
Employee shall have the right to demand, that Employers request a ruling from
the IRS or other applicable regulatory authority as to whether the disputed
payments have such consequences. Any such request for a ruling shall be promptly
prepared and filed by the Employers, but in no event later than thirty (30) days
from the date of the Employee’s request as referred to above, and shall be
subject to Employee’s approval prior to filing, which shall not be unreasonably
withheld. Employers and Employee agree to be bound by any ruling received and to
make appropriate payments to each other to reflect the impact of EESA and the
Regulations on payments made or to be made as reflected by such rulings,
together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code.
     In the event the Employers cease to be subject to ARRA and/or Section 111
of EESA and the Regulations for any reason, any limitations on amounts or
payments to Employee imposed by this Section 6.3 shall cease to be effective.
The parties to this Agreement recognize that further regulations under AARA and
EESA, in addition to the Regulations, may affect the amounts that may be paid
under this Agreement and agree that, upon issuance of any such further
regulations this Agreement may be modified as is in good faith deemed necessary
in light of the provisions of such regulations to achieve the intent and
purposes of this Agreement, and that consent to such modifications shall be
unreasonably withheld.
     7. Expense Reimbursement. During the term of this Agreement, the Company
shall reimburse the Employee for all reasonable and necessary out-of-pocket
expenses incurred, such as, mileage for commuting at the IRS approved rate,
lodging, meals and other travel-related expenses or other expense as determined
by the Company with the Company’s prior written approval, by the Employee in
connection with the performance of her duties hereunder, upon the presentation
of proper accounts therefore in accordance with the Company’s policies. Such
reimbursement will be due within ten (10) days after the Company’s receipt of
Employee’s request for reimbursement.
     8. Benefits. During the term of this Agreement, the Employee shall be
entitled to the employee benefits as provided in the Employee Handbook, dated
October 1, 2009. Employee, if she satisfies the conditions for eligibility, will
be eligible to receive such other benefits that are available to employees with
the similar job title and job classification as Employee, including stock
options and restricted stock as is authorized and approved by the Board of
Directors.
     9. Termination of Employment. Employee’s employment, whether by the
Employee or the Company, may be terminated before the end of the term of the
Agreement, as follows:

3



--------------------------------------------------------------------------------



 



  (a)   By Company for Cause. Employee can be terminated by the Company’s Board
of Directors or CEO at any time by written notice during the term of this
Agreement for “Cause”, which shall include termination because of Employee’s
personal dishonesty, incompetence, willful misconduct, breach of fiduciary duty
involving personal profit, intentional failure to perform stated duties, willful
violation of any law, rule, or regulation (other than traffic violations or
similar offenses) or final cease and desist order, or material breach of any
provision of this contract. Should Employee be terminated for Cause under this
provision, Employee will not be eligible to receive any further compensation or
benefits for any period after such termination.     (b)   By Employee
Resignation. If Employee voluntarily resigns from the Company, Employee agrees
to give at least thirty (30) days written notice to the Company. Employee agrees
to continue to provide services consistent with the terms of this Agreement
throughout the thirty (30) day notice period and also to work with the Company,
CEO, and any person designated by the CEO as a replacement for Employee to
(i) wind up those matters with which Employee is involved which are capable of
resolution within the notice period, and (ii) assist in the training of a
replacement and in the transitioning of those matters not capable of being wound
up within the notice period. In consideration of continuing to provide such
services, together with providing assistance in the winding up and transitioning
of matters, and contingent upon Employee providing the same during the entire
thirty (30) day period, the Company agrees to pay Employee an amount equal to
one month’s salary for such services.     (c)   Suspension or Termination
Required by the OTS or FDIC.       (A) If Executive is suspended and/or
temporarily prohibited from participating in the conduct of the Employers’
affairs by a notice served under Section 8(e)(3), or Section 8(g)(1), of the
Federal Deposit Insurance Act [12 U.S.C. § 1818(e)(3) and (g)(l)], the
Employers’ obligations under the Agreement shall be suspended as of the date of
service of the notice unless stayed by appropriate proceedings. If the charges
in the notice are dismissed, the Employers shall (i) pay Executive all of the
compensation withheld while their obligations under this Agreement were
suspended, and (ii) reinstate such obligations as were suspended.       (B) If
Executive is removed and/or permanently prohibited from participating in the
conduct of the Employers’ affairs by an order issued under Section 8(e)(4) or
Section 8(g)(1) of the Federal Deposit Insurance Act [12 U.S.C. § 1818(e)(4) or
(g)(1)], all obligations of the Employers under the Agreement shall terminate as
of the effective date of the order, but vested rights of the contracting parties
shall not be affected.       (C) If the Bank is in default as defined in
Section 3(x)(1) of the Federal Deposit Insurance Act [12 U.S.C. 1813 (x)(1)],
all obligations under the

4



--------------------------------------------------------------------------------



 



      Agreement shall terminate as of the date of default, but this paragraph
shall not affect any vested rights of the Executive.       (D) All obligations
under the Agreement shall be terminated, except to the extent determined that
continuation of the contract is necessary for the Employers’ continued
operations (i) by the Director of the OTS, or his or her’ designee at the time
the FDIC or Resolution Trust Corporation (“RTC”) enters into an agreement to
provide assistance to or on behalf of the Employers under the authority
contained in Section 13(c) of the Federal Deposit Insurance Act or (ii) by the
Director of the OTS, or his or her designee, at the time it approves a
supervisory merger to resolve problems related to operation of the Employers or
when the Employers are determined by the Director of the OTS to be in an unsafe
or unsound condition. Any rights of the parties that have already vested,
however, shall not be affected by such action.       (E) In the event that 12
C.F.R. § 563.39, or any successor regulation, is repealed, this Section 9(c)
shall cease to be effective on the effective date of such repeal. In the event
that 12 C.F.R. § 563.39, or any successor regulation, is amended or modified,
this Agreement shall be revised to reflect the amended or modified provisions
if: (1) the amended or modified provision is required to be included in this
Agreement; or (2) if not so required, the Executive requests that the Agreement
be so revised.

     10. Confidential Information.
          10.1 Non-Disclosure. Employee acknowledges that AnchorBank is engaged
in a highly competitive industry which draws customers primarily from the local
communities both in and surrounding the locations of its corporate and branch
offices throughout the State of Wisconsin. AnchorBank has a proprietary interest
in its information, including without limitation, data and plans pertaining to
marketing/strategic/business planning, pricing information, training, and
personnel information, all of which are highly confidential and/or constitute
trade secrets. Employee further acknowledges that AnchorBank obtains and
compiles, at significant expense, highly sensitive customer information,
including, but not limited to, customer names, addresses, telephone numbers,
social security numbers, account numbers, and asset and/or investment
information, such as name, nature and amount of assets, date of transactions and
other such information and that AnchorBank has developed and implemented
comprehensive security measures to protect such information from unauthorized
disclosure, which are required under federal, specifically, the Gramm Leach
Bliley Statute, and implementing regulations, known as Regulation P — Privacy of
Consumer Financial Information.
          10.2 Employee acknowledges that such confidential and proprietary
information is contained at AnchorBank’s offices, in AnchorBank’s computer
network systems, and other electronic communication devices which Employee may
be given access.
          10.3 Employee acknowledges that such confidential and proprietary
information is owned and shall continue to be owned by AnchorBank. Except as
provided in this paragraph, Employee agrees:

5



--------------------------------------------------------------------------------



 



     10.3.1 During the term of her employment and for a period of one (1) year
after such employment terminates, not to use such information for any purpose
whatsoever or to divulge such information to any person other than AnchorBank or
persons to whom AnchorBank has given its consent unless such information has
already become common knowledge or unless Employee is compelled to disclose it
by governmental process;
     10.3.2 To the extent that such information constitutes information
protected by the Uniform Trade Secrets Act, Section 134.90, Wis. Stats.,
Employee agrees not to use or divulge such information, during the term of her
employment and thereafter indefinitely, until such information is no longer
protected by the foregoing statute or unless AnchorBank has given its consent;
     10.3.3 To the extent that such information constitutes information
protected by the Gramm Leach Bliley Statute, Employee agrees not to use or
divulge customer personal information, such as, social security numbers, account
numbers, and asset and/or investment information, such as name, nature and
amount of assets, date of transactions and other such information, during the
term of his/her employment and thereafter indefinitely.
          10.4 Upon termination, all documents and information listed in
paragraph 10.1 shall be returned to AnchorBank, unless otherwise authorized by
AnchorBank. To the extent the property belongs to any other affiliate of
AnchorBank, AnchorBank will forward the information to the affiliate.
          10.5 Employee agrees not to make any copies of any trade secret or
confidential information for use outside of AnchorBank’s office except as
specifically authorized in writing by AnchorBank.
          10.6 Notice of Disclosure. In the event that the Employee is required,
by oral questions, interrogatories, requests for information or documents,
subpoena, civil investigative demand or similar process, to disclose any
confidential material relating to the Company, the Employee shall provide the
Company with prompt notice thereof so that the Company may seek an appropriate
protective order and/or waive compliance by the Employee with the provisions
hereof; provided, however, that if in the absence of a protective order or the
receipt of such a waiver, the Employee is, in the opinion of counsel for the
Company or the Employee, compelled to disclose confidential material not
otherwise disclosable hereunder to any legislative, judicial or regulatory body,
agency or authority, or else be exposed to liability for contempt, fine or
penalty or to other censure, such confidential material may be so disclosed.
     11. Discoveries and Inventions. Employee agrees that all inventions,
designs, improvements, writings, research, analysis, and discoveries made during
the term of this Agreement and pertaining to the business conducted by
AnchorBank shall be the exclusive property of AnchorBank, as determined solely
by AnchorBank. Employee shall assist AnchorBank in obtaining patents,
trademarks, service marks and/or copyrights on all such inventions, designs,
improvements, writings and discoveries deemed suitable for patent, trademark,
service mark, or copyright by AnchorBank, and shall execute all documents and do

6



--------------------------------------------------------------------------------



 



all things necessary to obtain letters, patents, or copyrights, vest AnchorBank
with full and exclusive title thereto, and protect the same against
infringements by others.
     12. Goodwill. At no time, may Employee take any action or make any
statement the effect of which is intended to disparage the goodwill of the
Company or the business reputation or good name of the Company, its officers,
directors or employees, or be otherwise detrimental to the Company.
     13. Equitable Relief/Court Jurisdiction. In the event of a breach or
threatened breach of this Agreement, the non-breaching party shall be entitled
to pre-judgment injunctive relief or similar equitable relief (and the breaching
party shall reimburse the Company for the costs and reasonable attorneys’ fees
of procuring such an injunction or relief) restraining the breaching party from
committing or continuing any such breach or threatened breach or granting
specific performance of any act required to be performed, without the necessity
of showing any actual damage or that money damages would not afford an adequate
remedy and without the necessity of posting any bond or other security. The
parties also hereby consent to the jurisdiction of the Federal courts located in
the Western District of Wisconsin and the state courts located in Dane County
for any proceedings under this Agreement. Nothing herein shall be construed as
prohibiting either party from pursuing any other remedies at law or in equity
which it may have.
     14. Successors and Assigns. The Employee may not assign this Agreement or
any part thereof.
     15. Governing Law. This Agreement shall be deemed a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of Wisconsin applicable to contracts to be performed entirely within such
State.
     16. Entire Agreement. This Agreement contains all the understandings and
representations between the parties hereto pertaining to the subject matter
hereof and it supersedes all undertakings and agreements, whether oral or in
writing, if there be any, previously entered into by them with respect thereto.
     17. Amendment. No modification, amendment or addition to this Agreement
will be valid or enforceable unless it is in writing and signed by both parties.
     18. Waiver. Failure to insist upon the full performance of an obligation or
failure to exercise rights under this Agreement shall not constitute a waiver as
to future defaults or exercise of rights.
     19. Notices. All notices, demands and other communications which may or are
required to be given under this Agreement must be in writing, must be given
either by personal delivery or by registered or certified mail and will be
deemed to have been given when personally delivered or when deposited in the
mail, postage prepaid, addressed to the residence of Employee or her legal
representative or to the business address of the Company, as the case may be, or
to such other addresses either party may designate by written notice to the
other party.

7



--------------------------------------------------------------------------------



 



     20. Severability. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provisions were omitted.
     21. Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations.
     22. Counterparts. This Agreement may be executed in counterparts, both of
which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
date first above written.

                  ANCHORBANK FSB    
 
           
 
  By:        
 
     
 
        Chris Bauer, Chief Executive Officer    
 
                EMPLOYEE:    
 
                          Martha Hayes, Chief Credit Risk Officer    

9